Judge Mills
delivered the Opinion of the Court.
The objectof Galloway’s bill being to subject land Hamilton, to the payment of a debt contracted by Moore, in purchasing the land from Galloway, it was irregular to hear and decide the cause upon f¡ie merits without the appearance of Moore, or the service of process upon him, though it would have been competent for the court, in consequence of Hamilton’s failure to bring Moore before the court, to have dismissed the bill without prejudice to any other suit.
But, as instead of doing so, the bill was absolutely dismissed, ^ie decree must be reversed, the cause re-«landed to the court below, and a decree entered, dismissing tiie bill without prejudice, to the right of Galloway in any future suit.
Each party must pay their own cost in this court.